Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on February 25, 2021.
The application has been amended as follows: 
Claims 9, 15-16 are cancelled.
Claim 1 is rewritten as: 
- - A polarizing plate comprising a polarizer, and a protective film layer formed on at least one surface of the polarizer, wherein:
the protective film layer is formed of a protective resin having a volatile component content of 0.03% by weight or less, 
the protective film layer is a surface part of a single-layer resin film that has not been peeled off an intermediate layered body formed with the polarizer, after the single-layer resin film is peeled to cause delamination in the inner part of the thickness direction of the single-layer resin film, the single-layer resin film having been molded by a melt extrusion method and then subjected to a stretching treatment including stretching at a stretching ratio of 1.1 times or more,
the protective resin is at least one resin selected from the group consisting of a cyclic olefin resin, and a polymer resin having a hydrogenated product unit of a cyclic hydrocarbon group-containing compound and a hydrogenated product unit of a chain hydrocarbon compound, 
the protective resin contains an oriented polymer, and 
a thickness d of the protective film layer satisfies the formula (1):
0.01 µm ≤ d ≤ 0.5 µm 	(1). - -.
Claim 2 is rewritten as: 
- - A polarizing plate comprising a polarizer, a first protective film layer formed on a first surface of the polarizer, and a second protective film layer formed on a second surface of the polarizer, wherein:
the first s are formed of a protective resin having a volatile component content of 0.03% by weight or less,
each of the first and second protective film layers is a surface layer part of a single-layer resin film that has not been peeled off an intermediate layered body formed with the polarizer, after the single-layer resin film is peeled to cause delamination in the inner part of the thickness direction of the single-layer resin film, the single-layer resin film having been molded by a melt extrusion method and then subjected to a stretching treatment including stretching at a stretching ratio of 1.1 times or more,
the protective resin is at least one resin selected from the group consisting of a cyclic olefin resin, and a polymer resin having a hydrogenated product unit of a cyclic 
the protective resin contains an oriented polymer, and
a thickness d1 of the first protective film layer and a thickness d2 of the second protective film layer, are each 0.5 µm or less, and satisfy the formula (2):
0.02 µm ≤ d1 + d2 ≤ 1.0 µm 	(2). - -.
Claim 8 is rewritten as: 
- - A method for producing a polarizing plate comprising: 
a step (A) of molding a resin film by a melt extrusion method, and then subjecting the resin film to a stretching treatment, the treatment including stretching at a stretching ratio of 1.1 times or more;
a step (B) of bonding the resin film having been subjected to the stretching treatment in the step (A) and a polarizer together to obtain an intermediate layered body; and
a step (C) of peeling off a part of the resin film of the intermediate layered body to cause delamination in the inner part of the thickness direction of the resin film, to thereby provide, on the polarizer, a protective film layer formed of a surface layer part of the resin film that has not been peeled off and having a thickness d that satisfies the formula (1): 
0.01 µm ≤ d ≤ 0.5 µm 	(1),
wherein the resin film is a single-layer resin film formed of a resin having a volatile component content of 0.03% by weight or less, and 
the resin is at least one resin selected from the group consisting of a cyclic olefin resin, and a polymer resin having a hydrogenated product unit of a cyclic hydrocarbon group-containing compound and a hydrogenated product unit of a chain hydrocarbon compound.- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2015/0277005, fails to fairly teach or suggest, even in view of US 2008/0095999, US 2008/0286485 and JP 2014029563A, the polarizing plate comprising the specific combinations of a polarizer and a) a protective film layer formed on a first surface of the polarizer, or  b) first and second protective film layers formed on first and second surfaces of the polarizer; wherein the a) protective film has a thickness that satisfies formula (1), or the b) first and second protective films each has a thickness no more than 0.5 µm, which combine to satisfy formula (2), such that the thickness of at least one of the first and second protective films also satisfies formula (1); wherein each protective layer is a very thin surface layer that is formed when a part in a thickness direction of a single-layer resin film that has been bonded to the polarizer, has been peeled off, the single-layer resin film having the specific claimed composition, and having been formed by melt extrusion and then stretched at a stretching ratio of 1.1 times or more; and the method for producing the polarizing plate, as amended above.

    

In addition, Applicant has demonstrated unexpectedly superior results for the polarizing plate using comparative data in the specification, in terms of a superior combination (Examples 1-4, Table 1 [0152]) of good heat shock resistance (determined [0122-0123]) and good heat moisture resistance (determined [0124]), when just an increase in a protective layer thickness to 0.60 µm (Comparative Example 2, Table 1 [0152]) which is outside the claimed upper limit of 0.5 µm, resulted in unexpectedly poor heat shock resistance (light leakage was observed [0123]).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782